Citation Nr: 1744472	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected umbilical hernia.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In a January 2016 decision, the Board reopened a previously denied claim of service connection for a left knee disability; and, remanded the reopened claim, along with a claim of service connection for a right knee disability and a claim for an initial compensable disability rating for the service-connected right umbilical hernia, to the RO for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

Since the effective date of service connection, the Veteran's umbilical hernia has been symptomatic with pain and tenderness in the abdomen, and has more nearly approximated that of a postoperative ventral hernia, no more than moderate in size, with weakening of the abdominal wall and indication for a supporting belt.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for an initial 20 percent rating, but not higher, for the service-connected umbilical hernia have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2009 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  VA treatment records and private treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in January 2016 to obtain outstanding records and to obtain an adequate medical opinion.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating Umbilical Hernia

In a November 2009 rating decision, the RO granted service connection for an umbilical hernia, and assigned an initial noncompensable disability rating.  The Veteran asserts that his umbilical hernia is symptomatic and warrants a compensable rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving this appeal.

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's right umbilical hernia is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7338.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7338 is used to evaluate inguinal hernia.  

Diagnostic Code 7338 provides for a zero, non-compensable rating when the hernia is remediable and not postoperative.  Likewise, a noncompensable rating is also assigned for small, reducible inguinal hernias; or, without true hernia protrusion.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 percent rating is assigned for a postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Id.  A 30 percent rating is assigned for a small postoperative recurrent inguinal hernia, or an unoperated irremediable inguinal hernia that is not well supported by truss, or one that is not readily reducible.  Id.  A 60 percent rating is assigned for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  Id.

Notably, the Veteran has two service-connected hernias - a right inguinal hernia which is rated as 30 percent disabling, and a right umbilical hernia with is rated as noncompensable.  A September 2009 VA examination report reflects that the Veteran's right umbilical hernia is also considered a ventral hernia; and, that such hernia was, as likely as not, the result of multiple surgical interventions to the abdominal muscles which can cause weakening in the abdominal wall and lead to umbilical or ventral or incisional hernias.  In other words, the examiner opined that the umbilical/ventral hernia was proximately due to the service-connected inguinal hernia, and as such, the RO granted service connection on a secondary basis for the umbilical hernia.  

Both hernias are rated under the criteria for inguinal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 even though the umbilical hernia was found by the VA examiner to be more consistent with a ventral hernia.  

In this regard, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Moreover, the Veteran's private doctor who has treated both his inguinal hernia and his umbilical hernia has made clear that while the umbilical hernia is related to the inguinal hernia, the two hernias cause separate and distinct symptoms which should be separately rated.  See May 2014 correspondence from M.Z., MD.  

Under the regulations, ventral hernias, postoperative, are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7339.  Under that code, a zero, non-compensable rating is assigned for a postoperative ventral hernia with healed wounds, without disability, and where a belt is not indicated.  A 20 percent rating is assigned for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  Id.  A 40 percent rating is assigned under Diagnostic Code 7339 for a large ventral hernia, not well supported by belt under ordinary conditions.  A 100 percent rating is assigned where the postoperative ventral hernia is massive, persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339.  

According to a September 2010 VA examination report, the Veteran's umbilical hernia had been previously repaired, and was recurrent; however, the Veteran's private surgeon, Dr. F, indicated in November 2010 correspondence that the Veteran's umbilical hernia is reducible and not postoperative because he had not had surgery on that hernia previously, but that surgery was recommended as the hernia would likely continue to cause symptoms and continue to grow in size.  Dr. F also noted that the current umbilical hernia was symptomatic and tender to palpation.  A VA examiner in February 2013 noted similar findings of a ventral hernia with no prior repair.

However, an August 2013 private surgical chart note from Dr. B., MD shows that the Veteran's umbilical hernia had recently become slightly enlarged, and was quite symptomatic.  Examination revealed a superior rectus diastasis, and a present irreducible small umbilical hernia which was "very symptomatic."  He had no tension or erythema associated with it, but it was markedly tender and a clear extruded portion of umbilical fat was noted.  The impression was incarcerated umbilical hernia.  Dr. B noted that the hernia had become symptomatic enough that it required operative intervention.  Due to the superior rectus diastasis, Dr. B recommended that the Veteran undergo laparoscopic repair which would not compromise the fascia superior to the present fascial defect.  The Veteran was agreeable to the surgery.  

VA treatment records show that the Veteran underwent surgical repair of his umbilical hernia in August 2014.  

According to VA examination report in May 2016, the Veteran's umbilical hernia was repaired and had not recurred.  The only residual was tenderness when poked in the stomach.  

However, at the Veteran's Board hearing in September 2015, the Veteran testified that his abdomen remained tender, even after the surgery, and was weaker because of the surgery.  

Accordingly, the Board finds that the Veteran's umbilical hernia is more appropriately rated pursuant to Diagnostic Code 7399 because the 2009 VA examiner indicated that the umbilical hernia was consistent with a ventral hernia; and, according to Dr. B, surgical intervention was necessary in 2013; and, the August 2014 VA records confirm that the Veteran's umbilical hernia was, ultimately, postoperative.  Moreover, the Veteran's private doctor indicated in May 2014 that the Veteran's service-connected umbilical and inguinal hernias were manifested by separate and distinct symptoms.  

Even though the Veteran's umbilical hernia was not characterized as "postoperative" until August 2014 when he underwent repair, the fact remains that the umbilical hernia was symptomatic, at least in part, due to the weakening of the abdominal wall from other hernia surgeries since the effective date of service connection.  Accordingly, the Board finds that the symptoms associated with the umbilical hernia have always been postoperative in nature, and therefore, a rating under Diagnostic Code 7339, rather than 7338, is more appropriate for the entire period covered by this claim, particularly given that the Veteran's umbilical hernia is more consistent with a ventral hernia and not an inguinal hernia.  

In this regard, the Board finds that a 20 percent rating is warranted for the entire period covered by this claim.  A noncompensable rating is assigned for a postoperative healed hernia, with no disability.  Here, though, the Veteran has always reported pain and tenderness in the abdomen with a weakened abdominal wall, both prior to, and since, the August 2014 surgery.  He is competent to report these symptoms and there is no reason to doubt the Veteran's credibility in this regard.  

Accordingly, the Board finds that the next higher, 20 percent rating, more nearly approximates the Veteran's symptoms.  Although the medical evidence of record does not specifically indicate whether or not a supporting belt is indicated, the Veteran has consistently maintained that the combined effects of his inguinal and umbilical hernias has resulted in a weakening of the abdominal wall and continued abdominal pain and tenderness such that the criteria for the assignment of a 20 percent rating under Diagnostic Code 7339 are more nearly approximated for the umbilical hernia for entire period covered by this claim.  

A higher rating is not warranted under Diagnostic Code 7339 because the evidence does not show that the Veteran's hernia is large, or inoperable due to persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall.  While the evidence shows that the Veteran's symptoms were more severe in the year leading up to the August 2014 surgery, the Board finds that the pre-operative umbilical hernia was no more than moderate in size, and therefore the criteria for the next higher, 40 percent rating under Diagnostic Code 7339 were not met or approximated prior to the surgery.  

In light of the foregoing, the Board finds that the criteria for the assignment of an initial 20 percent rating, but not higher, for the Veteran's service-connected umbilical hernia have been more nearly approximated since the effective date of service connection.  

III.  Other Considerations

The Board has considered whether a TDIU (total disability rating for compensation based on individual unemployability) claim has been raised by the record and finds that it has not.  The Veteran does not assert, and the evidence does not show, that he is unable to work solely on account of his service-connected umbilical hernia.  Furthermore, the record reflects that the Veteran is currently working.  Accordingly, the Board finds that a claim for TDIU is not raised by the record  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 20 percent rating, but not higher, for the service-connected umbilical hernia is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran seeks service connection for right and left knee disabilities.  He maintains that he injured his knees in service, and that they have progressively worsened ever since.  

He maintains that he sought treatment for knee pain in service and that the service treatment records should reflect this.  

Notably, however, it appears that the Veteran's service treatment records (STRs) are incomplete, and the current record does not suggest that all reasonable efforts have been made to secure the outstanding records.  

A June 1999 email shows that the RO requested the Veteran's service treatment records, but the response was that there was no file located at the RMC (Records Management Center).  

A July 1999 RO request for service medical records indicates that the requested records were mailed.  

However, according to an August 1999 rating decision, the RO determined that the Veteran's service medical records were incomplete, but there is no indication as to why, and it does not appear that the RO made any additional attempts to secure these records.  

At the time of the August 1999 rating decision, the available STRs consisted of, in pertinent part, the Veteran's June 1991 Report of Medical History at discharge, a March 1990 right knee x-ray report and a May 1990 left knee x-ray report.  Additionally, the STRs show that the Veteran elected not to undergo a discharge physical, and that a doctor reviewed the Veteran's medical records and determined that examination was not required.  

Notably, the Veteran's June 1991 Report of Medical History shows that both the "yes" box and the "no" box were checked in reference to swollen or painful joints; however, the check mark in the "yes" box was ultimately crossed out.  This leaves some doubt as to whether the Veteran had knee pain at the time of discharge.  

Moreover, the fact that the Veteran's right and left knees were x-rayed in 1990 logically suggests that there are outstanding medical records showing complaints and treatment for knee pain leading up to the x-ray orders.  In other words, there had to be some complaint and treatment for knee pain to warrant the x-ray orders; yet, those records have not yet been obtained.  

In summary, the current STRs of record suggest that there are outstanding medical records which, if located, would support the Veteran's claims of service connection for a right knee disability and a left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's STRs from all potential sources, including, but not limited to, the RMC, and the medical facilities at Fort Drum, NY.  All attempts to locate the additional STRs should be documented in the claims file and the Veteran should be notified of these efforts.  

2.  If additional STRs pertinent to the Veteran's knees are located, schedule the Veteran for a VA examination to determine the nature and likely etiology of his right and left knee disabilities.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opined as to whether the Veteran's right and/or left knee disabilities are, as likely as not (a 50 percent or higher probability) related to the Veteran's service, including, but not limited to whether the Veteran's reports of knee pain during air assault school at Fort Drum after repelling and jumping off of a tower is consistent with the type of injury reported during service, and shown currently.  The examiner is directed to the Veteran's hearing testimony and the Board's analysis noted above.  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to render an opinion without resorting to speculation, he or she should offer a rationale for reaching that conclusion.  

3.  Then after taking any additional development deemed necessary, readjudicate the claims. If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


